Citation Nr: 0208778	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  95-02 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fibrocystic breast 
disease. 

2.  Entitlement to service connection for a low back disorder 
as secondary to the service-connected fracture of the 
proximal third left tibia.  

3.  Entitlement to service connection for duodenal ulcers.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in December 1994 
and June 1998 of the Department of Veterans Affairs (VA) 
Regional Office in Columbia, South Carolina, (the RO).  

This matter was remanded to the RO in April 1997 and February 
2001 for additional development.  

In May 2000, the veteran testified before the undersigned 
Board Member at a personal hearing at the Central Office.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  The fibrocystic breast disease was not manifested until 
many years after service and it is not related to disease or 
injury in service.      

2.  The veteran's low back disorder, including degenerative 
joint disease (arthritis), was not manifested until many 
years after the veteran's period of service, is not related 
to disease or injury in service and is not due to the service 
connected fracture of the proximal third left tibia.  

3.  The medical evidence shows that the veteran does not 
currently have a duodenal ulcer and there is no evidence of 
an ulcer in service or within one year from service 
separation.   


CONCLUSIONS OF LAW

1.  Fibrocystic breast disease was neither incurred nor 
aggravated in service.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2001). 

2.  The low back disorder was not incurred or aggravated in 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2001).

3.  A duodenal ulcer was neither incurred nor aggravated in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection- in general

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a peptic, gastric or duodenal ulcer or arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such 
service, that condition is presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001). 

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2001).  

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. §3.310(a) (2001).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service- 
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448.


Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The VCAA provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim: (1) The claimant's service medical 
records and, if the claimant has furnished the Secretary 
information sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air service 
that are held or maintained by a governmental entity; and (2) 
Records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  38 U.S.C.A. 
§ 5103A.

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  VCAA, 
38 U.S.C.A. § 5103A (d) (West Supp. 2001).

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

I.  Initial Matters: Duty to Assist

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding the claims 
on appeal.  January 1995 and August 1998 statements of the 
case and in the January 1999 and April 1999 supplemental 
statements of the case, the RO notified the veteran of the 
pertinent law and regulations.  The RO also informed the 
veteran what evidence was considered.   The veteran was 
notified of the VCAA in August 2001.  In August 2001, the RO 
notified the veteran of the type of evidence she needed to 
submit in support of her claims.  

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  The veteran's service medical 
records were obtained.  In May 1997, the RO asked the veteran 
to identify the names, addresses, and dates of treatment form 
all health care providers.  In a May 1997 statement, the 
veteran stated that she had already submitted all of her 
medical records from private physicians.  In August 2001, the 
RO asked the veteran to identify the health care providers 
who have treated her for her claimed disabilities.  The 
veteran did not respond to the request.  The RO obtained the 
veteran's VA treatment records dated from March 1995 to April 
2001.  

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed she has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

II.  Entitlement to service connection for fibrocystic breast 
disease

Factual Background

Service medical records show that upon enlistment examination 
in April 1974, examination of the breasts was normal.  A May 
1975 examination indicates that examination of the breasts 
was normal.  Service medical records indicate that in May 
1975, the veteran was in an auto accident.  She had 
complaints of pain in her back, head and neck.  X-ray 
examinations of the skull and cervical spine revealed no 
significant abnormalities.  A July 1977 separation 
examination report indicates that examination of the breasts 
was normal.  

A September 1981 VA examination report does not reflect 
findings or diagnosis of fibrocystic breast disease.  

An October 1987 mammogram revealed no evidence of fibrocystic 
breast disease. 

A November 1987 VA treatment record indicates that the 
assessment was mild fibrocystic changes without dominant 
mass.  

A February 1993 mammogram report reflects a diagnosis of 
fibrocystic disease.  It was noted that the veteran had 
slight fullness of the left upper breast and minimum haziness 
in the upper breast which was most likely a part of 
fibrocystic disease however an inflammatory process could not 
be totally excluded.    

A December 1996 VA treatment record indicates that the 
veteran had cysts in her breasts bilaterally.  

A March 1997 mammogram report reflects an impression was 
benign stable mammogram.  

A December 1997 VA treatment record indicates that 
examination revealed that there were no masses in the 
breasts.  It was noted that the veteran had cysts in her 
breasts bilaterally. 

A March 1998 mammogram report reflects an impression of 
benign stable mammogram.  No masses were identified.  

At a hearing before the Board in May 2000, the veteran stated 
that fibrocystic breast disease was diagnosed in service.  
(Hearing Transcript, hereinafter, Tr., 14).  The veteran 
stated that she was in a car accident in service and she had 
chest pains.  (Tr. 15).  She indicated that a chest X-ray and 
a mammogram were done and they found fibrocystic disease.  
(Tr. 15).  


Discussion

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for fibrocystic breast disease.  

There is medical evidence that the veteran currently has 
fibrocystic breast disease.  A February 1993 mammogram report 
reflects a diagnosis of fibrocystic disease.  VA treatment 
records dated in 1996 and 1997 indicate that the veteran had 
cysts in her breasts.  

There is no evidence that the veteran had fibrocystic breast 
disease in service.  Examinations in service in April 1974, 
May 1975 and July 1977 indicate that examination of the 
breasts was normal.  No defects were noted in the report.  
The service medical records are silent for complaints of 
fibrocystic disease or other symptomatology. 

The veteran asserts that fibrocystic breast disease was 
diagnosed in service when she was treated for injuries from 
an automobile accident.  The service medical records show 
that the veteran was in an automobile accident in May 1975.  
However, the service medical records do not reflect a 
diagnosis of fibrocystic disease.  There is no indication 
that the veteran had complaints  of chest pain or that a 
mammogram was ordered as alleged by the veteran.  

There is no medical evidence that associates the fibrocystic 
breast disease with the veteran's period of service.  The 
veteran's own implied assertions that the fibrocystic breast 
disease first manifested in service are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  Although 
the veteran is competent to testify as to her symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

The Board finds that the preponderance of the evidence shows 
that the fibrocystic breast disease was not incurred in 
service and is not related to the veteran's period of 
service.  In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), the Federal Circuit indicated that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability.  

After consideration of all the evidence, the Board finds that 
the veteran's fibrocystic breast disease was not incurred in 
service and is not associated with the veteran's period of 
service.  The preponderance of the evidence is against the 
claim for service connection for fibrocystic breast disease 
and the claim is denied.  Since the preponderance of the 
evidence is against the claim for service connection for 
fibrocystic breast disease, the benefit of the doubt doctrine 
is not for application with regard to this claim.  VCAA; 
Gilbert, 1 Vet. App. 49.  

III.  Entitlement to service connection for a low back 
disability as secondary to the fracture of the proximal third 
of the left fibula.  

Factual Background

Service medical records do not reflect complaints or findings 
of a low back disorder.  Examinations in April 1974, May 1975 
and July 1977 indicate that examination of the spine was 
normal.

In November 1981, service connection was establishes for 
fracture of the proximal third of the left tibia with no 
ankle or knee involvement. 

A June 1997 VA examination report indicates that the examiner 
saw no alterations in the normal alignment of the left leg.  
There was no false motion and the veteran had full range of 
motion of the ankle and knee.  The examiner stated that it 
was unlikely that the left leg fracture of this nature would 
have significant disability associated with it and fractures 
of this type can be associated with occasional achiness and 
generally did not provide any functional limitation.  The 
examiner stated that the veteran did not exhibit any apparent 
or significant weakness and the examiner was unable to 
appreciate any type of incoordination or changes.    

An October 1997 VA treatment record indicates that the 
veteran had a herniated nucleus pulposus at L4 and L5 with 
bilateral root compression.  It was noted that a computed 
tomography (CT) scan revealed disc protrusion and 
degenerative joint disease changes at several levels.   

A December 1997 VA treatment record indicates that the 
veteran slipped in a bathroom and had the sudden onset of low 
back pain with leg numbness.  The diagnosis was acute low 
back strain.  

VA hospital records dated in January 1998 indicate that the 
veteran underwent disc surgery for left L5 radiculopathy with 
a herniated disk to the left of L4-5.  It was noted that the 
veteran had a long history of low back pain with radiation 
down the left leg laterally to the lateral aspect of the foot 
in the L5 distribution.  The pain continued to worsen with no 
improvement with conservative measures.  A Magnetic Resonance 
Imaging (MRI) revealed a disk bulge and herniation on the 
left at L4-5 consistent with her symptoms.   

In March 1998, the veteran filed a claim for service 
connection for a low back disorder as secondary to the 
service-connected fracture of the left tibia.  

An October 1998 statement by a VA neurologist indicates that 
the veteran has a failed back syndrome with a laminectomy 
done in January 1998.

In a February 1999 statement, S.H., a registered nurse, 
stated that the veteran experienced ongoing problems related 
to lumbosacral difficulties.  S.H. stated that the veteran 
had a history of a fracture of the left tibia and fibula.  
S.H. indicated that the veteran had been diagnosed with 
degenerative changes in the left knee.  S.H. stated that 
these ongoing problems cause the veteran to experience 
instability in gait and ambulation.  S.H. stated that the 
veteran required the use of a cane to ambulate.  S.H. 
indicated that it was her professional opinion that the above 
mentioned conditions make the veteran a high fall risk 
leading to further injury.  

In a February 1999 statement, Dr. A.T., Chief of Neurology at 
a VA Medical Center, indicated that the veteran was a 
neurological clinic patient with pathology in the lumbar 
spine.  Dr. A.T. noted that the veteran recently fell on the 
floor when suddenly feeling a sharp pain and weakness of the 
left leg.  

At a hearing before the Board in May 2000, the veteran and 
her representative argued that the fracture of the left tibia 
caused instability in gait and ambulation and this made her a 
high fall risk leading to further injury.  (Tr. 11).  

An April 2001 VA examination report indicates that the 
veteran had complaints of left leg weakness and pain in the 
lateral aspect of the left leg.  The examiner concluded that 
the pain was mostly likely secondary to the nerve root 
compression from a diskectomy.  The examiner noted that the 
veteran did not complain of ankle or knee pain and the 
veteran's tibia was well healed and well aligned on physical 
examination.  The examiner suspected that much of the 
veteran's problems and pain are from her residuals of a 
compressed nerve.  The examiner noted that the veteran used 
crutches because of left lower extremity weakness and pain.  
He noted that the veteran walked without crutches between the 
time of the fracture and the back surgery.    

Discussion

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a low back disorder as secondary to 
the service-connected fracture of the left tibia.  

There is medical evidence that the veteran currently has a 
low back disorder.  An October 1998 statement by the 
veteran's neurologist indicates that the veteran has a failed 
back syndrome with a laminectomy done in January 1998.  An 
April 2001 VA examination report indicates that the veteran 
had nerve root compression from the diskectomy.  

The veteran asserts that the low back disorder is due to 
falls caused by the service-connected fracture of the left 
tibia.  

The Board finds that the evidence of record does not 
establish that the low back disorder is proximately due to or 
the result of the service-connected fracture of the left 
tibia.  The medical evidence of record shows that the veteran 
has no functional impairment due to the service-connected 
fracture of the left tibia.  The June 1997 VA examination 
report indicates the examiner stated that it was unlikely 
that the left leg fracture would have significant disability 
associated with it and fractures of this type can be 
associated with occasional achiness and generally did not 
provide any functional limitation.  The examiner stated that 
the veteran did not exhibit any apparent or significant 
weakness and the examiner was unable to appreciate any type 
of incoordination or changes.  

The evidence shows that the veteran underwent a laminectomy 
in January 1998.  The medical evidence of record further 
shows that the veteran experienced an increase in her left 
leg pain and had difficulty ambulating after the surgery.  
There is medical evidence of record that the left leg pain is 
due to a compressed nerve.  The April 2001 VA examination 
report indicates that the examiner concluded that the 
veteran's left leg pain was mostly likely secondary to nerve 
root compression from a diskectomy.  The examiner noted that 
he suspected that much of the veteran's problems and pain 
were from residuals of her compressed nerve.  The examiner 
based this conclusion upon the evidence which showed that the 
veteran's tibia was well healed and well aligned upon 
examination, the veteran did not complain of ankle or knee 
pain, and the veteran did not walk with crutches until after 
the back surgery.  

The Board notes that the December 1997 VA treatment record 
indicates that the veteran slipped in a bathroom.  The Board 
points out that there is no indication in the treatment 
record that that the fall was caused by the service-connected 
left leg disability.  

The Board also notes that the veteran submitted two 
statements in support of her claim.  In the February 1999 
statement, S.H., a registered nurse, stated that the 
veteran's ongoing problems, including the lumbosacral 
difficulties, the history of the fracture of the left tibia 
and fibula, and the degenerative changes of the left knee, 
caused the veteran to experience instability in gait and 
ambulation and the conditions made the veteran a high fall 
risk which could lead to further injury.  In a February 1999 
statement, Dr. A.T. stated that the veteran recently fell 
after feeling a sharp pain and weakness in her leg.  

The Board finds that these statements are not sufficient to 
establish that the veteran's service-connected fracture of 
the proximal third, left tibia, caused the low back disorder.  
The statements were made after the veteran's back surgery in 
1998.  As noted above, the evidence shows that the veteran 
began to experience left leg pain and weakness after the back 
surgery and there is probative medical evidence that the left 
leg pain and weakness is due to the low back disorder.  In 
the February 1999 statement, the registered nurse indicated 
that the veteran had difficulty ambulating due to a 
combination of disorders one of which was the service-
connected left leg disorder.  The registered nurse did not 
provide an etiology for the low back disorder.  Dr. A.T. also 
did not provide an etiology for the low back disorder and 
only indicated that the veteran had fallen.  Thus, these 
statements are not sufficient to establish that the low back 
disorder is proximately due to or the result of the service-
connected fracture of the proximal third left tibia.  

Persuaded by the April 2001 X-ray report, the Board finds 
that the veteran's difficulties with ambulation are due to 
the low back disorder, not the service-connected fracture of 
the left tibia.  The Board finds that there is no medical 
evidence of a relationship between the service-connected 
fracture of the left tibia and the low back disorder.   

The veteran's own implied assertions that the low back 
disorder is due to the service-connected fracture of the left 
tibia are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is 
competent to testify as to her symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu, supra.  

Service connection for a low back disorder is not warranted 
on a direct basis.  The medical evidence of record shows that 
the veteran did not have a back disorder in service.  
Examinations in service in April 1974, May 1975 and July 1977 
indicate that examination of the spine was normal.  No 
defects were noted in the reports.  The service medical 
records are silent for complaints of a low back disorder.  
The medical evidence of record does not medically relate the 
low back disorder to the veteran's period of service.  And, 
because there is no evidence that the degenerative disc 
disease (arthritis) was manifested within the first year 
after service, service connection may not be presumed under 
38 C.F.R. §§ 3.307, 3.309.  

The Board finds that the preponderance of the evidence shows 
that the low back disorder is not due to the service-
connected fracture of the left tibia, was not incurred in 
service and is not related to the veteran's period of 
service.  In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), the Federal Circuit indicated that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability.  

Lastly, the Board finds that the evidence does not 
demonstrate that the service-connected fracture of the 
proximal third left tibia aggravates the low back disorder.  
As discussed above, the greater weight of the evidence of 
record shows that the fracture of the proximal third left 
tibia causes no functional impairment.  Aggravation of the 
low back is not shown.   

After consideration of all the evidence, the Board finds that 
the veteran's low back disorder is not due to a service-
connected disability and was not incurred in service and is 
not associated with the veteran's period of service.  The 
preponderance of the evidence is against the claim for 
service connection for a low back disorder and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim for service connection for low back disorder, the 
benefit of the doubt doctrine is not for application with 
regard to this claim.  VCAA; Gilbert, 1 Vet. App. 49.  

IV.  Entitlement to service connection for ulcers

Initially, the Board notes that in July 1981, the veteran 
filed a claim for entitlement to service connection for 
duodenal ulcers.  In a November 1981 decision, the RO denied 
the claim on the basis that there was no indication in the 
record that ulcers were present prior to May 1979.  However, 
this decision did not become final because the November 19, 
1981 notice letter did not inform the veteran that the claim 
for service connection for a duodenal ulcer was denied.  See 
38 C.F.R. § 20.1103 (2001).  Thus, the Board will consider 
this issue on a de novo basis.  

Factual Background

The service medical records are negative for reported 
treatment or complaints of ulcers.

May 1979  records from Dr. J.W. indicate that a gastroscopic 
examination revealed superficial ulcers of the duodenal bulb.

A hospital record dated May 1981 reflects a diagnosis of 
peptic ulcer disease with esophageal spasm and hiatal hernia.  

A September 1981 VA examination report indicates that the 
veteran reported having some stomach pain.  The veteran 
reported that she had a hiatal hernia for 5 years.  An upper 
gastrointestinal series report indicates that the esophagus, 
stomach, and duodenum showed no intrinsic or extrinsic mass 
defect or active ulcer.  The impression was normal upper 
gastrointestinal findings.  

An April 1984 upper gastrointestinal series did not detect 
any ulcers.  

A September 1987 upper gastrointestinal series was 
essentially negative.  No ulcer craters were seen.  

At the hearing before the RO in March 1998, the veteran 
stated that the symptoms she currently experienced from the 
duodenal ulcer were the same symptoms she had in service.  
(Tr. 5)

At a hearing before the Board in May 2000, the veteran 
testified that she had symptoms of burning and epigastric 
disturbance in service.  (Tr. 12-13).  The veteran contends 
that these were symptoms of an ulcer.  (Tr. 13).  She stated 
that she was currently being treated for a duodenal ulcer.  
(Tr. 13).  

Discussion

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for ulcers.   

There is no evidence of a current diagnosis of duodenal 
ulcers in the record.  There was a diagnosis of duodenal 
ulcers in May 1979.  However, subsequent medical evidence 
shows that the duodenal ulcers resolved.  The September 1981, 
April 1984 and September 1987 upper gastrointestinal series 
did not detect ulcers.  The VA treatment records dated from 
1995 to April 2001 do not reflect clinical findings or 
diagnosis of a duodenal ulcer.  There is no medical evidence 
diagnosing a duodenal ulcer since May 1979.  

Service connection for duodenal ulcers is not warranted on a 
presumptive basis because there is no evidence of a 
compensably disabling duodenal ulcers within one year from 
service separation in September 1977.  See 38 C.F.R. 
§§ 3.307, 3.309.

The veteran contends that she currently has symptoms of 
vomiting and she is currently taking numerous medications.  
The Board notes that the VA treatment records and examination 
reports show that the veteran is being treated for other 
gastrointestinal disorders, such as gastroesophageal reflux 
disease.  However, as noted above, the VA treatment records 
do not show treatment of ulcers.  

The veteran's own implied assertions that she currently has a 
diagnosis of duodenal ulcer that was incurred in service are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran is competent to 
testify as to her in-service and current symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  As noted above, service medical records and the 
current medical evidence do not reflect a diagnosis of 
duodenal ulcer.     

As noted above, the law governing the payment of VA 
disability compensation provides that the United States shall 
pay compensation for "disability resulting from personal 
injury suffered or disease contracted in the line of duty..."  
38 U.S.C.A. § 1110, 1131 (West 1991).  In the veteran's case, 
ulcers were not identified, either in service or currently.  

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet App 
141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Court has held, the regulatory definition of "disability" is 
the "...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions..."  38 
C.F.R. § 4.1 (2000); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991). 

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
Although duodenal ulcers were diagnosed in May 1979, there is 
no competent evidence that ulcers were present in service or 
since May 1979.  The current medical evidence does not 
reflect a diagnosis of ulcers.  In the absence of a current 
disability, as defined by governing law, the claim must be 
denied.

After consideration of all the evidence, the Board finds that 
ulcers were not present in service and are not currently 
present.  The preponderance of the evidence is against the 
claim for service connection for ulcers, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim for service connection for ulcers, the benefit of 
the doubt doctrine is not for application with regard to this 
claim.  VCAA; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for fibrocystic breast disease is denied.  

Service connection for a low back disorder is denied.  

Service connection for duodenal ulcers is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

